Citation Nr: 0706605	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-37 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from October 1942 to November 
1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

On February 23, 2007, the Board granted the appellant's 
motion to advance the appeal on the docket pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1982 at the age of 60.  
The immediate cause of death was respiratory arrest; this was 
due to, or as a consequence of, aspiration pneumonia and 
amyotrophic lateral sclerosis (ALS).

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities, and there were no 
pending claims for service connection.

3.  The veteran's ALS was first demonstrated many years after 
service, and is not shown to be related to an incident of 
service.

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of the 
notice are not prejudicial to the claimant.  Id.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 
No. 02-1077 (December 21, 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), is sufficient to cure a timing defect).

The veteran's service department medical records are not 
available.  Those records are presumed to have been destroyed 
in a fire that occurred in July 1973 at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  The 
RO sought information from the appellant to assist in 
reconstructing medical data, without success.  The United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that when a claimant's service records are presumed 
destroyed, the Board has a heightened obligation to explain 
its findings and conclusions, and to consider carefully the 
requirement that the benefit of the doubt be resolved in 
favor of the appellant.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board will comply with this heightened 
obligation in addressing the appellant's claim.

In this case, in January 2003 and March 2005 letters, the RO 
provided notice to the appellant regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by 
VA, and the need for the appellant to advise VA of or submit 
any further evidence in her possession that pertains to the 
claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's private medical records, a VA examination reports, 
lay statements, and numerous pieces of correspondence with 
elected officials.  In January 2003, the appellant was 
requested to provide additional information, including dates 
and location, regarding in-service treatment.  To date, 
however, the appellant has provided little information, apart 
from the veteran's assigned unit.

Given the efforts of the RO, and the absence of additional 
information or documentation from the appellant, the Board is 
fully satisfied that all necessary efforts have been made to 
obtain service medical records in this case.  See  O'Hare, 1 
Vet. App. at 367 (1991).

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for cause of death, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Cause of the Veteran's Death

The appellant contends, in essence, that the cause of the 
veteran's death is related to service.  She asserts that the 
veteran was exposed to many things in service, including 
chemical and physical trauma that resulted in a nervous 
condition.

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2006).

In order to establish service connection for the cause of the 
veteran's death (i.e. entitlement to DIC), the evidence must 
show that a disability incurred in or aggravated by service 
caused or contributed substantially or materially to the 
veteran's death.  The issue involved will be determined by 
the exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran.  38 C.F.R. § 3.312(a) (2005).

A service-connected disability will be considered as the 
principal cause of death when such disability was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown to have contributed 
substantially and materially to the veteran's death; combined 
to cause death; aided or lent assistance to the production of 
death; or resulted in debilitating effects and general 
impairment of health to an extent that would render the 
veteran materially less capable of resisting the effects of 
other disease or injury causing death, as opposed to merely 
sharing in the production of death.  Id.

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

In adjudicating the appellant's claim, the Board must also 
consider whether the disability that caused the veteran's 
death - ALS - may be service-connected.  Under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and amyotrophic lateral 
sclerosis becomes manifest to a degree of 10 percent within 
one year of date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

As reflected above, the certificate of death shows that the 
veteran's death was caused by respiratory arrest; this was 
due to, or as a consequence of, aspiration pneumonia and ALS.  
At the time of his death, service connection was not in 
effect for any disabilities, and there were no pending claims 
for service connection.

Service medical records appear to have been destroyed and 
additional measures to develop medical evidence from the time 
of service have proven fruitless.  However, the Board notes 
that the veteran was a Purple Heart recipient.

Following service, private and VA medical records associated 
with the claims file show the veteran sought treatment for 
neuromuscular symptoms in July 1980.  He reported an onset of 
symptoms approximately two years prior - or July 1978.  That 
would be the earliest date for which ALS can be established 
by the medical evidence of record and it follows service by 
more than 32 years.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (The normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.).  
This also establishes that the onset of symptomatology 
occurred well beyond the presumptive period addressed in 
38 C.F.R. §§ 3.307, 3.309.

The July 1980 reported indicated a possible diagnosis of ALS 
and this was confirmed by subsequent medical evidence, to 
include laboratory results associated with an October 1980 VA 
examination.  A private letter from October 1981 indicated a 
rapid progression of symptoms and the veteran died on 
December [redacted], 1982 after a prolonged hospitalization for his 
condition.  A VA report associated with this hospitalization 
indicates the veteran's hospitalization was complicated for a 
supraventricular tachycardia and complete atelectasis with 
infiltrate in the right lung.  These notes also indicated the 
veteran's poor cough reflex precipitated his aspiration 
pneumonia.  Other than the complications of the veteran's 
ALS, there is no discussion of any other possible 
contributing factors to the veteran's immediate cause of 
death from respiratory arrest.

After review, the Board finds that the veteran's ALS was not 
shown in service or for many years after separation from 
service.  None of the medical records mentioned above suggest 
a link to his military service or onset of symptoms during 
the presumptive period.  In addition, there is no competent 
medical evidence of record that relates any wound received in 
combat or chemical exposure to the onset of ALS, which is not 
shown for many years after service.  Treatment records reveal 
that the veteran himself denied exposure to toxins.  
Accordingly, the Board finds that a disability of service 
origin did not cause or contribute substantially or 
materially to cause the veteran's death.

The Board acknowledges the appellant's contentions that the 
cause of the veteran's death is related to service, to 
include exposure to chemical or physical trauma.  For 
example, in correspondence received in January 2004, the 
appellant states that injuries incurred in service led to a 
nervous condition that affected the veteran's life and caused 
his death.  As another example, the appellant states in 
October 2004 that the veteran's ALS could have lay dormant 
for years, and she indicated a likelihood that the veteran 
came into contact with unknown chemicals during service.  In 
this same letter, she also reported a jeep accident involving 
a landmine, presumably inferring that resultant trauma caused 
the veteran's ALS.  The Board observes, however, that she, as 
a layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  So her contentions regarding the cause of the 
veteran's death are of no probative value.

The Board also acknowledges the correspondence from the 
veteran's sister that the veteran suffered from violent 
temperament and heightened arousal due to service.  She 
indicated that the veteran was never the same after service 
both physically and mentally.  The Board observes, however, 
that neither the medical records nor the certificate of death 
lists any psychiatric conditions that led or contributed to 
the cause of the veteran's death.  Furthermore, the veteran 
was not service-connected for any disabilities, to include a 
psychiatric disorder.  The Board again notes that the 
veteran's sister, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones, 
supra; Espiritu, supra.

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  
Thus, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


